CORRECTED NOTICE OF ALLOWANCE
Election/Restrictions
The restriction requirement between inventions, as set forth in the Office action mailed on 07/28/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/28/2016 is fully WITHDRAWN.  Claims 11-13, 15-16, and 21, directed to a system; claims 17-19, directed to a method of cleaning; and claim 20, directed to a method of replacing are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
2. 	Claims 1-3, 5-13, and 15-21 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a tunable upper plasma exclusion zone (PEZ) ring surrounding the bottom portion of the upper dielectric component, wherein a lower surface of the tunable upper PEZ ring includes an upwardly tapered outer portion that is conical and that extends outwardly and upwardly from a horizontal portion of the lower surface of the tunable upper PEZ ring at an upward taper angle of about 5° to 50° with respect to the horizontal portion, wherein an outer diameter of the upwardly tapered outer portion is greater than 300 mm, and wherein an inner diameter where the upwardly tapered outer portion begins to extend upwardly is less than 300 mm” in the context of other limitations of the claim.
Regarding claim 6:
Claim 6 is allowed for the same reasons as claim 1 set forth above.
Regarding claim 11:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a tunable upper PEZ ring configured to adjust etch distance during bevel edge cleaning in a plasma bevel etcher wherein the tunable upper PEZ ring is configured to surround an upper dielectric component, the tunable upper PEZ ring comprising: a lower surface which includes an upwardly tapered outer portion that is conical and that extends outwardly and upwardly from a horizontal portion of the lower surface of the tunable upper PEZ ring at an upward taper angle of about 5° to 50° 
Regarding claim 17:
Claim 17 is allowed for the same reasons as claim 1 set forth above.
Regarding claim 20:
Claim 20 is allowed for the same reasons as claim 1 set forth above.
Regarding claim 21:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a tunable upper plasma exclusion zone (PEZ) ring surrounding the bottom portion of the upper dielectric component, wherein a lower surface of the tunable upper PEZ ring includes an upwardly tapered outer portion that is conical and that extends outwardly and upwardly from a horizontal portion of the lower surface of the tunable upper PEZ ring at an upward taper angle of about 5° to 50° with respect to the horizontal portion of the lower surface of the tunable upper PEZ ring, wherein an outer diameter of the upwardly tapered outer portion is greater than 300 mm, wherein an inner diameter where the upwardly tapered outer portion begins to extend upwardly is less than 300 mm” in the context of other limitations of the claim.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718